Citation Nr: 0025183	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  96-16 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include impulse control disorder.   

2.  Entitlement to an increased rating for post concussion 
syndrome, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel



INTRODUCTION

The appellant served on active duty from July 1972 to June 
1974.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1995 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California.    


FINDINGS OF FACT

1.  The appellant's currently diagnosed psychiatric disorder, 
diagnosed as an impulse control disorder, is of service 
onset.   

2.  The appellant's migraine headaches versus musculoskeletal 
tension type headaches result in subjective complaints, such 
as headaches and insomnia, rather than purely neurological 
disabilities, such as hemiplegia, epileptiform seizures, or 
facial nerve paralysis.

3.  The evidence does not demonstrate the presence of multi- 
infarct dementia.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the appellant, 
a psychiatric disorder, diagnosed as an impulse control 
disorder, was incurred in military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 
3.303 (1999).   

2.  As the appellant does not have multi-infarct dementia 
associated with brain trauma, a claim for assignment of a 
disability rating in excess of 10 percent lacks entitlement 
under law.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8045 and 9304 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The appellant's service medical records include a Discharge 
Summary from the Naval Hospital at Camp Pendleton in 
California, which shows that the appellant was hospitalized 
from March 20, 1973 to April 19, 1973.  Upon admission, the 
examining physician stated that the appellant had been in an 
automobile accident on March 12, 1973.  Following the 
accident, the appellant was rendered unconscious and was 
initially treated at the Chino General Hospital where closed 
reductions of the right subcondylar fracture, the symphysis 
fracture of the mandible, and the maxillary alveolar 
fracture, were performed.  The appellant was subsequently 
transferred to the Naval Hospital where it was noted that he 
was sluggish and thoroughly confused.  During his 
hospitalization, he underwent a closed reduction of his 
fractured right subcondyle and symphysis of his mandible, and 
a closed reduction of his maxillary alveolar fracture.  Upon 
his discharge, he was diagnosed with the following: (1) 
fracture of right subcondyle of the mandible and fracture 
symphysis of mandible, (2) post concussion syndrome, (3) 
alveolar fracture in maxilla, involving teeth numbers 7, 8, 
and 9, and (4) fracture, tooth number 10.  

The appellant's service medical records reflect that in May 
1973, the appellant was treated after complaining of severe 
headaches.  At that time, he stated that he had been in an 
automobile accident in March 1973 and was subsequently 
unconscious for nine days and hospitalized for one month.  
The appellant indicated that at present, he had severe 
headaches all of the time.  The diagnosis was of post-
concussion syndrome.  The records also show that in a June 
1973 decision, it was determined that the appellant was not 
intoxicated at the time of his March 1973 accident.  It was 
further determined that the appellant's actions were in the 
line of duty and his injuries were not due to his own 
misconduct.  

According to the appellant's service medical records, in 
September 1973, the appellant underwent a psychiatric 
evaluation.  At that time, he stated that he was recently in 
a car accident at which time he was comatose for 12 days and 
was hospitalized for two months, with a jaw fracture.  The 
appellant indicated that he had amnesia regarding the 
accident.  He noted that at present, he felt anxious at work 
and could not get into a car.  Upon mental status evaluation, 
the appellant's affect was anxious, and his mood was not 
depressed.  He stuttered on occasion, usually when talking 
about how he could not cope with the military lifestyle.  The 
appellant was not suicidal and his judgment was fair.  The 
impression was of an immature personality, with post 
concussion syndrome, marked by increased anxiety in general 
and fear of cars.  The examining physician noted that 
although the appellant had a personality disorder, it was 
clouded by the situational history of his car accident which 
was causing him to experience increased anxiety.  

The appellant's separation examination, dated in June 1974, 
is negative for any complaints or findings of a psychiatric 
disorder, to include impulse control disorder.  The June 1974 
examination shows that at that time, the appellant was 
clinically evaluated as normal for psychiatric purposes.  

In a November 1977 rating action, the RO granted the 
appellant's claim of entitlement to service connection for 
post concussion syndrome.  At that time, the RO assigned a 
zero percent disabling rating under Diagnostic Code 8045.

In October 1994, the appellant underwent a VA psychiatric 
evaluation.  At that time, he stated that during service, he 
suffered a head injury in an automobile accident and was 
subsequently comatose for approximately 10 days.  The 
appellant indicated that following his injury, he developed a 
post concussion syndrome, with headaches, anxiety, 
irritability, and sleep changes.  He reported that he was 
offered separation from the Marines, but that he decided to 
stay and work as a radio operator.  According to the 
appellant, he then began to abuse alcohol and barbiturates.  
The appellant revealed that since his discharge, his primary 
problem was behavioral dyscontrol.  He stated that with very 
small provocation, he became explosive, with violence against 
either property or individuals.  The appellant indicated that 
he had been involved in countless fights on the streets if he 
felt that others had disrespected him.  Minor frustrations, 
such as something not working, would cause him to destroy a 
room in his home.  According to the appellant, he had many 
girlfriends who had left him because they had become 
frightened by him, even though he had never struck them.  The 
appellant stated that he had also had arrests for assault on 
police officers, as he had been very defiant with them, and 
he spent a month in jail in 1978.  He described his loss of 
control as a very rapid onset, and afterward, he usually 
rationalized his behavior.  The appellant also complained of 
impaired concentration.  According to the appellant, he had 
sought psychiatric help approximately one year ago and was 
given medication.  He further noted that he had taken anger 
management classes.  The appellant stated that at present, he 
continued to experience frontal headaches, almost daily, 
which lasted approximately four hours and were partially 
relieved with over-the-counter analgesics.  He indicated that 
he had a magnetic resonance imaging (MRI) of the head in 
1989, after a reinjury when he fell from a roof, without loss 
of consciousness, and the study was normal.  

Upon mental status evaluation, the appellant was alert, 
oriented, and cooperative.  The appellant's affect was 
generally bright and appropriate, and it appeared that he was 
no longer depressed.  The appellant's thinking remained goal 
directed and coherent, and gross cognitive deficits were not 
apparent.  The appellant felt that he could no longer 
rationalize his behavior as acceptable and felt that unless 
he could obtain better control over angry impulses, he would 
probably face ongoing frustration in his work and 
relationships.  There was no evidence of a psychosis such as 
references to fixed delusions or hallucinations.  The 
diagnoses included the following: (1) intermittent explosive 
disorder, (2) possible personality changes due to traumatic 
head injury, and (3) multiple drug dependence, in early 
remission.  The examining physician noted that an extensive 
battery of neuropsychological tests could help define to what 
extent the appellant's intermittent explosive disorder was 
related to frontal lobe or other brain injury.  

In May 1995, the appellant underwent a VA examination for 
diseases/injuries of the brain.  At that time, he gave a 
history of his automobile accident.  The appellant stated 
that since his accident, he had had frequent migraine-like 
headaches and violent headaches.  Following a physical 
examination, the appellant was diagnosed with a possible 
sociopathic personality disorder and migraine headaches 
versus musculoskeletal tension type headaches.  The examiner 
noted that in regards to the appellant's possible sociopathic 
personality disorder, he was unable to determine if it was 
related to the prior accident.  

In May 1995, the appellant underwent a VA psychiatric 
evaluation.  At that time, he was once again diagnosed with 
the following: (1) intermittent explosive disorder, (2) 
probable personality changes due to traumatic head injury, 
and (3) polysubstance dependence in sustained remission.  

In June 1995, the appellant underwent a VA neuropsychological 
assessment.  At that time, he stated that he was currently in 
treatment for depression and was taking Prozac and Trazodone.  
The appellant indicated that he had a long history of 
depression due to his 1973 car accident.  He noted that he 
also had a long history of headaches, which he attributed to 
the car accident.  The appellant reported that he had severe 
headaches two to three times per week.  According to the 
appellant, he had a long history of alcohol and drug abuse.  
The appellant revealed that his substance abuse became severe 
when he was suffering from headaches because he tended to use 
drugs and alcohol mostly to alleviate the pain from the 
headaches.  He reported that he had been sober and clean for 
14 months.  The appellant stated that he tended to get 
extremely angry and violent at times, and that he had been 
incarcerated due to violent episodes.  According to the 
appellant, he was currently unemployed and his work history 
included jobs as a security guard and director of a 
vocational training center for teenagers.  

Following psychiatric testing, the examining physician stated 
that the appellant's test results suggested mildly decreased 
gross cognitive functioning and an average range of 
intelligence.  The appellant's scores also indicated that his 
premorbid functioning was in the average range, and his 
performance on tasks measuring attention/concentration was 
variable, performing in the average range on some and below 
average on other tasks.  Language functioning was mildly 
impaired, with mild deficits in confrontation naming and 
verbal fluency.  The appellant had mild difficulty with 
visual spatial tasks and constructional skills.  However, the 
appellant's performance in that realm became severely 
impaired on a task that required him to analyze part-whole 
relationships.  Although his performance on a verbal memory 
task showed a learning curve, the appellant scored in the 
severely impaired range.  Non-verbal memory tasks were mildly 
impaired and his performance on higher executive skills 
varied.  The appellant's performance was good on tasks 
requiring abstract ability and judgment.  However, on tasks 
that required shifting mental set, his performance was 
impaired.  The appellant showed evidence consistent with 
damage to the right hemisphere on motor function tasks, with 
nondominant hand advantage in gross motor strength.  
Personality testing suggested tendency to exaggerate his 
distress, possibly as a cry for help. 

The examining physician also stated that the above cognitive 
deficits appeared to be due to a combination of several 
factors, one of which could have been the previous head 
injury.  The examiner indicated that the appellant had had a 
serious motor vehicle accident where he lost consciousness 
for nine days, and a consequence of such accident could have 
been a diffuse brain injury resulting in a performance 
similar in nature to the appellant's, due to loss of 
consciousness for nine days.  According to the examiner, 
another possible contributing factor was the appellant's 
history of chronic alcohol abuse.  The appellant apparently 
self-medicated his headaches with alcohol.  The appellant 
also reported episodes of extreme anger and violence, at 
times causing a confrontation with the police leading to his 
incarceration.  The examiner noted that a long history of 
untreated brain damage may have caused him to become 
frustrated due to being nonfunctional, as indicated by his 
low job performance.  According to the examiner, the 
appellant's distress over life circumstance problems could 
have caused him to accentuate his difficulties as a cry for 
help.  Although tests designed to detect lack of effort or 
cooperation did not suggest a less than optimal level of 
motivation to perform, the appellant's score on the Minnesota 
Multiphasic Personality Inventory (MMPI-2) suggested that the 
appellant might have exaggerated his difficulties during the 
testing.  

The examining physician further stated that the appellant's 
neuropsychological findings indicated a diffuse pattern of 
deficits, with some significant areas of preserved function.  
As could be seen above, there were decreases in some 
attention, some frontal, some language, and impaired pattern 
on motor function.  Emotional and psychological factors could 
account for some of those deficits, but not all.  Some of 
those impairment could be attributed to the head trauma, 
although with some caution.  The appellant's history of 
chronic alcohol and drug abuse could have also contributed to 
that pattern of deficits.  The examiner noted that the 
appellant was currently being treated for depression, and 
that although that depression may have contributed to the 
above performance, it was also likely that the depression may 
have been caused by the deficits.  The examiner further 
stated that the observed deficits could not be accounted for 
by the depression alone.  It was the examiner's opinion that 
the appellant would remain nonfunctional because of the above 
mentioned factors.  

In an August 1995 rating action, the RO increased the 
appellant's disabling rating for his service-connected post-
concussion syndrome, from zero percent to 10 percent 
disabling under Diagnostic Code 8045.  

In November 1998, the RO received outpatient treatment 
records from the VA Medical Centers (VAMC) in Santa Barbara 
and Sepulveda, from June 1994 to November 1998.  The records 
show intermittent treatment for numerous disorders, including 
an anxiety disorder and depression.  In July 1994, the 
appellant was treated after complaining that recent stressors 
with significant others had led to restraining orders.  At 
that time, the appellant noted that he went to anger 
management classes every week and that Prozac was helping 
reduce his symptoms.  The diagnosis was of an anxiety 
disorder.  

Private medical records from the Ventura County Mental 
Health, from November 1992 to April 1993, show intermittent 
treatment for the appellant's psychiatric disorders, to 
include major depression and a generalized anxiety disorder.  
The records reflect that in November 1992, the appellant was 
treated after complaining of increased anxiety and depression 
since a work accident three years ago.  At that time, the 
appellant stated that in 1989, he had suffered an industrial 
accident and that approximately two months later, he started 
to experience fatigue, anhedonia, frequent crying, social 
withdrawal, severe anxiety, fear of losing control, 
clumsiness, concentration difficulties, insomnia, and 
"blackouts" (occurring after hyperventilation from 
anxiety).  Upon mental status evaluation, the appellant was 
very anxious and asked several times for re-assurance that he 
was not going to become crazy "like the street people."  
The appellant was somewhat restless, and speech was pressured 
to the point that he was running words together.  He was 
oriented X4, and his long and short-term memory appeared 
intact despite self-report that he was having problems with 
his memory.  The appellant's affect was fearful, and his mood 
was anxious and depressed.  Thought processes were logical 
and content was appropriate.  There were no signs of 
psychosis.  The appellant had mild suicidal ideation, but no 
plan or intent.  He denied homicidal ideation, but stated 
that he lost his temper quickly and was afraid of harming 
someone.  The appellant was diagnosed with the following: 
(Axis I)(a) major depression, single episode, moderate, (b) 
generalized anxiety disorder, (Axis IV) 4, severe, 
unemployed, and (Axis V) Global Assessment of Functioning 
(GAF) score of 50, with past year GAF score of 55.  

In July 1999, a fee basis VA examination was conducted by a 
private physician, A.S., M.D.  At that time, Dr. S. stated 
that he had reviewed the appellant's entire claims file, 
including his May 1995 VA examination and his June 1995 
neuropsychological assessment.  The appellant gave a history 
of an automobile accident, and he stated that since the 
injury, he had had chronic headaches and poor concentration.  
He further described significant temper discontrol and he 
noted that he had been involved in an innumerable amount of 
fights.  The appellant stated that over the past two years, 
he had taken anger management classes and had learned to 
control his temper somewhat.  According to the appellant, he 
was currently working as a youth counselor.  The appellant 
indicated that when he was made angry at work, he took deep 
breaths and went for a walk.  However, he noted that he 
released his pent-up frustration on his friends and family 
members, as well as his dog by verbal and physical abuse.  
According to the appellant, at present, he had daily 
headaches and insomnia, sleeping less than six hours per 
night due to difficulty in staying asleep.  The appellant 
reported that his mental problems caused him significant 
frustration and depression.  He revealed that he suffered 
from moderate worthlessness and hopelessness and he denied 
any homicidal or suicidal ideation.  The appellant did not 
report any psychotic symptoms, such as delusions, paranoia, 
or hallucinations.  

Upon mental status evaluation, the appellant was alert and 
oriented in all four spheres including the place, time, 
person, and reason for the examination.  The appellant's 
memory was intact and his mood was described as frustrated.  
He denied any homicidal or suicidal ideation.  The 
appellant's affect was full and his speech was of regular 
rate and rhythm.  There was no evidence of psychomotor 
retardation or agitation, and the appellant had no loosening 
of associations.  The diagnoses included the following: (Axis 
I) (a) impulse control disorder due to head injury, (b) 
cognitive disorder, not otherwise specified, due to head 
injury, (c) alcohol abuse in remission, and (d) marijuana 
abuse in remission, (Axis IV) psychosocial stressors, 
moderate, and (Axis V) GAF score of 60 for both his impulse 
control disorder and cognitive disorder.  Dr. S. noted that 
the appellant's temper discontrol was entirely attributable 
to his history of a head injury.  According to Dr. S., 
although the appellant's history of alcohol and drug abuse 
may have contributed to his temper discontrol in the past, he 
had been sober over the past two years and nonetheless, his 
problems had continued.  

In July 1999, a fee basis VA examination was conducted by a 
private physician, S.L., M.D.  At that time, the appellant 
gave a history of his automobile accident and his diagnosed 
post concussion syndrome.  The appellant indicated that at 
present, he had headaches every day, located in the bifrontal 
region, without any radiation.  He stated that the headaches 
lasted approximately three to four hours and that they caused 
him to have nausea, vomiting, and photophobia.  The appellant 
denied any sonophobia, lacrimation, or rhinorrhea.  According 
to the appellant, he was currently taking medication in order 
to relieve the pain.  The appellant reported that the 
aggravating factor was usually stress.  

The physical examination showed that there was no apparent 
ataxia or dyspnea.  Upon neurological testing, cranial nerves 
I through XII were within normal limits.  On coordination 
testing, finger-to-nose and heel-to-shin tests were within 
normal limits.  Motor function in the upper and lower 
extremities was within normal limits.  Reflexes were +1 in 
the biceps, triceps, and brachioradialis, and reflexes were 
+2 at the patellae and achilles.  The diagnosis was of status 
post concussion syndrome, with headaches.  


II.  Analysis

A.  Entitlement to service connection for 
an acquired psychiatric disorder, to 
include impulse control disorder.

As a preliminary matter, the Board finds that the appellant's 
claim is well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he is found to have presented a well-
grounded claim which is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed.  No further assistance to the appellant is 
required to comply with the duty to assist as mandated by 
38 U.S.C.A. § 5107(a).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted on the basis of a post-
service initial diagnosis of a disease, where the physician 
relates the current condition to the period of service.  See 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (explaining 
the regulatory construction and applicability of section 
3.303(d)).  In such instances, a grant of service connection 
is warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).

In that regard, the Board notes that the appellant's service 
medical records are negative for any complaints or findings 
of an impulse control disorder.  The appellant's records show 
that in March 1973, the appellant suffered a head injury 
after an automobile accident.  The records further show that 
in September 1973, he was diagnosed with an immature 
personality.  However, the Board notes that although in 
October 1994 and May 1995 VA examinations, the appellant was 
diagnosed with probable personality changes due to traumatic 
head injury, and in a May 1995 VA examination, he was 
diagnosed with a possible sociopathic personality disorder, a 
personality disorder is not a disease or injury within the 
meaning of applicable legislation for which VA compensation 
benefits (i.e., entitlement to service connection) may be 
awarded.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (c) (1999); 
Winn v. Brown, 8 Vet. App. 510, 516 (1996)( holding "that 
38 C.F.R. § 3.303 (c), as it pertains to personality 
disorder, is a valid exercise of the authority granted to the 
Secretary . . . in 38 U.S.C.§ 501").    

The Board observes that the appellant was initially diagnosed 
with an impulse control disorder in a July 1999 VA 
examination, approximately 25 years after his separation from 
the military.  However, the Board notes that although the 
appellant was not diagnosed with an impulse control disorder 
during service, there is sufficient evidence of record to 
establish an etiological cause, i.e., a medical link, between 
the appellant's currently diagnosed psychiatric disorder, 
diagnosed as an impulse control disorder, and his period of 
active duty service.  

In the appellant's July 1999 VA fee basis examination, Dr. S. 
diagnosed the appellant with an impulse control disorder due 
to head injury.  At that time, Dr. S. stated that the 
appellant's temper discontrol was entirely attributable to 
his history of a head injury.  In addition, according to Dr. 
S., although the appellant's history of alcohol and drug 
abuse may have contributed to his temper discontrol in the 
past, he had been sober over the past two years and 
nonetheless, his problems had continued.  Moreover, the Board 
observes that Dr. S. specifically noted that he had reviewed 
the appellant's entire claims file, including his May 1995 VA 
examination and his June 1995 neuropsychological assessment.  
Thus, in light of the above, the Board notes that although 
Dr. S. stated, in essence, that the appellant's history of 
alcohol and drug abuse may have contributed to his impulse 
control disorder, he nevertheless indicated that the 
appellant's impulse control disorder was clearly related to 
his in-service head injury, thereby establishing a medical 
link between the appellant's current psychiatric disorder, 
diagnosed as an impulse control disorder, and his period of 
service.  

The Board has carefully considered the medical and clinical 
data generated in this case.  It is found that, on balance, 
the appellant's contention that his current psychiatric 
disorder, diagnosed as an impulse control disorder, is 
related to his in-service head injury, is supported by the 
medical evidence of record.  In light of the above, the 
medical evidence is at least in equipoise vis a vis a finding 
that the appellant's current psychiatric disorder originated 
in service.  Therefore, the benefit of the doubt is resolved 
in the appellant's favor by finding that his current 
psychiatric disorder, diagnosed as an impulse control 
disorder, was incurred in service.  See 38 C.F.R. § 3.303(d).  


B.  Entitlement to an increased rating 
for post concussion syndrome, currently 
rated as 10 percent disabling.

Initially, the Board finds that the appellant's claim for an 
increased rating is well grounded pursuant to 38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1999).  This finding is based in 
part on his assertion that his service-connected disability 
has increased in severity.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  When the appellant submits a well grounded 
claim, VA must assist him in developing facts pertinent to 
that claim.  38 U.S.C.A. §  5107(a).  The Board is satisfied 
that all relevant evidence is of record and the statutory 
duty to assist the appellant in the development of evidence 
pertinent to his claim has been met.

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(1999).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation (see 38 C.F.R. § 4.2), the regulations do not give 
past medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

As previously stated, the RO has assigned a 10 percent 
disabling rating under Diagnostic Code 8045 for the 
appellant's service-connected post concussion syndrome.  
Under Diagnostic Code 8045, purely subjective complaints, 
following trauma, such as headache, dizziness, insomnia, 
etc., recognized as symptomatic of brain trauma, will be 
rated 10 percent and no more under Diagnostic Code 9304 which 
provides for dementia due to head trauma.  This 10 percent 
rating will not be combined with any other rating for a 
disability due to brain trauma.  Ratings in excess of 10 
percent for brain disease due to trauma under Diagnostic Code 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  Purely 
neurological disabilities such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc. resulting from brain 
trauma are rated under the diagnostic codes specifically 
dealing with such disabilities.  38 C.F.R. § 4.124a, 
Diagnostic Code 8045 (1999).

To summarize, the appellant contends that his current rating 
is not high enough for the amount of disability that his post 
concussion syndrome causes him.  The appellant states that he 
has severe headaches on a daily basis and that they last 
approximately three to four hours.  In this regard, lay 
statements are considered to be competent evidence when 
describing symptoms of a disease or disability or an event.  
However, symptoms must be viewed in conjunction with the 
objective medical evidence of record.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).   

A review of the findings on examination and treatment records 
show that the appellant's migraine headache versus 
musculoskeletal tension type headache symptoms are consistent 
with the complaints set forth in Diagnostic Code 8045. These 
include headaches and insomnia.  There is no evidence of any 
disability such as hemiplegia, epileptiform seizures, facial 
nerve paralysis, or of multi- infarct dementia.  Under these 
provisions, a rating in excess of 10 percent is specifically 
prohibited under Code 8045.  In cases such as this, where the 
law and not the evidence is dispositive, the claim should be 
denied because of the lack of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).  Accordingly, the appellant's claim for 
entitlement to an increased rating for post concussion 
syndrome must be denied as a matter of law.  Id.  

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Clearly, due to the nature of the appellant's 
service-connected post concussion syndrome, interference with 
the appellant's employment is foreseeable.  However, the 
record does not reflect frequent periods of hospitalization 
because of the service-connected disability in question, nor 
interference with employment to a degree greater than that 
contemplated by the regular schedular standards.  Thus, the 
evidence of record does not reflect any factor which takes 
the appellant outside of the norm, or which present an 
exceptional case where his currently assigned 10 percent 
rating is found to be inadequate.  See Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board determines that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not meet.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

In any event, the VA has an obligation under the 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise an appellant of the evidence 
necessary to complete his or her application for VA benefits.  
In this case, the appellant is hereby notified that 
preliminary review indicates that the evidence necessary for 
consideration of his claim on an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1), is documentary and/ or lay evidence 
which relates to such factors as interference with his 
employment status (i.e., employment, personnel, and medical 
data, etc.), as well as competent medical evidence of 
frequent periods of inpatient care, due solely to the 
service-connected disability at issue.  See Spurgeon v. 
Brown, 10 Vet. App.  194, 197-98 (1997).  Accordingly, the 
Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for a claim for increased VA benefits on an extraschedular 
basis.  See Robinette v. Brown, 8 Vet. App. 69, 80 (1995).


ORDER

Service connection for an acquired psychiatric disorder, 
diagnosed as an impulse control disorder, is granted, subject 
to the provisions governing the payment of monetary benefits.   

Entitlement to an increased rating for post concussion 
syndrome is denied.  




		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

